Exhibit 10.1

 

LOGO [g650299img.jpg]

38C Grove Street, Suite 100

Ridgefield, CT. 06877

(203) 244-6550

December 20, 2013

David Bonczek

78 Lazy Brook Road

Monroe, CT 06468

 

Re: Six Month Retention Agreement

Dear Dave,

As you know, Western Refining (“Western”) on November 12, 2013, acquired the
general partner of, and a limited partner interest in, Northern Tier Energy LP
(“NTE”). Over the next five months, Western and NTE will be working together to
evaluate the long term staffing needs for NTE. This examination will include an
analysis of both staffing requirements and work locations. During this roughly
five-month evaluation process, through May 15, 2014, we would like you to remain
in your current position in your current work location.

If you commit to stay through May 15, 2014, we will guarantee your pay and
benefits through that date, so long as you are not terminated for “Cause.” For
purposes of this Agreement, “Cause” shall mean: (A) the continuous failure by
you to substantially perform your duties (other than any such failure resulting
from your incapacity due to physical or mental illness) following your being
advised of such failure and having a reasonable opportunity to cure your
performance failure; (B) gross misconduct or gross negligence by you; or
(C) your conviction of, or entering a plea of, guilty or nolo contendere to the
commission of a felony. If you are terminated without Cause prior to May 15,
2014, we will continue your salary and benefits through that date.

As an additional benefit, if you remain employed through May 15, 2014, or if on
or before May 15, 2014, (1) NTE terminates your employment without cause,
(2) your position is eliminated (for which you will be notified no later than
April 15, 2014), or (3) you are required to relocate as a condition of your
continued employment (for which you will be notified no later than April 15,
2014) and you choose not to relocate (any of such three events shall be referred
to as a “Separation Event” in this Agreement), then, subject to the terms and
conditions of this Agreement, NTE will pay you a lump sum retention bonus equal
to six months of your then current salary, less required withholdings (the
“Retention Bonus”), provided that following termination of your employment you
execute and deliver a Separation Release and Restrictive Covenant Agreement
(“Separation Release”) which NTE will prepare and provide to you. The Retention
Bonus will be paid no later than the next regular NTE payroll date after all
waiting periods in the properly executed and delivered Separation Release have
expired and the Separation Release has become final and enforceable. The
Retention Bonus will be paid by direct deposit into the bank account used to pay
you your current salary unless you provide written instructions to the contrary
at the time you return the executed Separation Release.



--------------------------------------------------------------------------------

As further benefits provided to you under the Separation Release, NTE will also
provide the following, in each case, subject to the terms and conditions of the
Separation Release:

 

  •   NTE will pay the employer portion for continuation of healthcare benefits
for six (6) months after your employment ends so that you can continue your
healthcare benefits at your pre-termination employee rate (maintaining the same
elections as done during open enrollment) as provided in the NTE Employee
Benefit Plan. Following the NTE six month paid continuation of healthcare
benefits, you may then seek an additional eighteen (18) months of continued
healthcare benefits at your own expense pursuant to your COBRA rights.

 

  •   NTE will provide outplacement support at NTE’s expense.

 

  •   If you are eligible, and if NTE in its sole discretion elects to pay a
2013 bonus, you will be paid such a bonus at the time NTE elects to pay it even
if at the time such 2013 bonus is paid you are no longer working for NTE because
a Separation Event has occurred. The payment and amounts of any individual 2013
bonus payment are in the sole discretion of NTE.

If you agree to continue working through May 15, 2014, but a Separation Event
occurs, then regardless whether you sign the Separation Release you will receive
the following benefits:

 

  •   You will still receive other benefits, if any, to which you are entitled
by any offer letter or employment agreement between you and NTE that are not
specifically addressed in this letter, but you will not be entitled to any
benefits under this Agreement which are duplicative of any benefits you would
receive under any offer letter or employment agreement. Notwithstanding the
foregoing, it is expressly understood and agreed that the Retention Bonus
provided pursuant to the Separation Release is intended to be and will be paid
in addition to any severance payment owed under any offer letter or employment
agreement between you and NTE.

 

  •   You will continue to vest in all outstanding equity awards to the extent
provided for and consistent with the terms of all executed agreements between
you and NTE and/or the terms of any applicable equity plan.

 

2



--------------------------------------------------------------------------------

  •   Upon termination of employment, you will be paid all unused and accrued
vacation in accordance with Section 3.12 of the April 2013 edition of the
Northern Tier Energy Employee Handbook.

You acknowledge and agree that NTE may withhold from the Retention Bonus an
amount equal to the Employee portion of the premiums required for healthcare
benefits. You further acknowledge and agree that your 2014 IRS Form W-2 may
include some imputed taxable income equal to the amount of the NTE-paid health
care premiums (during the six month period when NTE may cover part of the cost
for your health coverage continuation) if appropriate. Should you accept
employment other than with NTE or any of its affiliates during the six month
period following a Separation Event when you are receiving NTE paid continuation
of healthcare benefits (whether or not comparable coverage is made available in
connection with said employment), you would no longer be entitled to NTE paid
continuation of health benefits and NTE will refund to you the amount, if any,
deducted from your Retention Bonus for the Employee premiums for the healthcare
continuation benefit you did not receive. You promise and agree that you will
inform NTE should you become employed during this six month time following a
Separation Event, and if you fail to inform NTE of such employment, then you
agree to repay NTE for any costs NTE incurred providing healthcare continuation
after the date you began such employment and further agree that NTE will have no
obligation to make further payments for health benefits. You remain free at all
times to continue your healthcare benefits pursuant to COBRA at your sole
expense.

In the meantime, your job continues as before. It is our hope and desire that
you will continue working with NTE through May 15, 2014, and we expect that you
will continue to perform your job as you have in the past. We appreciate all of
the hard work and dedication you provide to NTE.

Please sign this letter below to acknowledge your acceptance of its terms and
return it to Christine Carnicelli in the Ridgefield, CT office no later than
December 27, 2013.

 

3



--------------------------------------------------------------------------------

Sincerely,

 

NORTHERN TIER ENERGY LLC By      

/s/ Christine Carnicelli

       Christine Carnicelli        Vice President, Human Resources

 

Agreed to by

  /s/ David Bonczek

David Bonczek

    Chief Financial Officer

Title

    December 20, 2013

Date

[Signature Page to Retention Letter, dated December 20, 2013]

 

4